The Court were of opinion, that the judgment, in the action of ejectment, which was against the title, was a sufficient breach of the covenant of warranty to support this action&emdash;that it was no prejudice to the defendant, that E. K. had not suffered himself, after the judgment, to be put out of possession, or had purchased the real title to the land. The covenant was broken, by the vendor’s failing to defend the title on a final trial.
It was contended by the counsel for the plaintiff, that the plaintiff was entitled to recover the value of the land, at the time of the eviction, with interest from that time.

By the Court.

It is a general rule, in an action on a covenant of warranty, that the value of the premises at the time of the eviction, with interest from the time the judgment was rendered, shall be the measure of damages. But there ere exceptions to this rule. In this case, E. K. had not been ousted of the full value of the premises. He had recovered ¿6120 for his betterments, wbich, in the opinion of the Court, ought to be considered in assessing the dam* ages.
The Jury found a verdict accordingly.